Citation Nr: 1700637	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  14-31 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim for service connection for schizophrenia, to include personality disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1975 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of this proceeding is associated with the claims file.  

The Board notes that although the Veteran's December 2012 notice of disagreement indicated that he was also appealing denied claims for service connection for tinnitus and hepatitis C, in February 2013, the Veteran submitted a statement which indicated that he no longer wished to pursue appeals of these claims.  Given the Veteran's statement and the fact that he never perfected appeals of these claims, the Board does not have jurisdiction over them, and they will not be further addressed.  See 38 C.F.R. §§ 20.201, 20.202, 20.300, 20.302.   

At the August 2015 Board hearing, the Veteran and his representative indicated that there may be clear and unmistakable error (CUE) in the earliest rating decision that denied entitlement to service connection for schizophrenia.  As will be explained further below, although VA sent the Veteran a letter in February 1981 informing him that it could take no further action on his claim for service connection for a nervous condition, that decision never became final because there is no indication that the Veteran was informed of his appellate rights.  As the February 1981 decision did not become final, there can be no claim for CUE in the decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  



REMAND

The Veteran contends that he is entitled to service connection for schizophrenia, also claimed as personality disorder and PTSD.  Before a decision can be reached on his claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

At the August 2015 Board hearing, the Veteran and his representative asserted that there was CUE in an earlier rating decision that denied entitlement to service connection for schizophrenia.  The Veteran and his representative suggested that there was CUE in a rating decision as early as 1978 that denied service connection for schizophrenia, as documents pertaining to the Veteran's medical board proceedings established that the Veteran's condition was aggravated beyond its normal progression during service.  

As an initial matter, CUE is a very specific and rare kind of error; it compels later reviewers of a decision to the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In general, CUE exists when either the correct facts, as they were known at the time, were not before the decision maker, or the statutory and regulatory provisions that existed at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); see also Luallen v. Brown, 8 Vet. App. 92 (1995) (providing that mere disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE).  

As noted above, the Veteran was first denied service connection for schizophrenia in a letter dated in February 1981.  According to the letter, the RO could take no further action on the Veteran's claim until it received pre-service medical evidence from Dr. J. Nelson and Cooper Hospital.  On review of the February 1981 letter, it does not indicate that the Veteran was notified of his appeal rights with respect to the decision.  Thus, the February 1981 denial of service connection never became final.  See 38 U.S.C.A. § 5104; 38 C.F.R. §§ 3.103(b), 3.104, 20.1103; Cook v. Principi, 318 F.3d 1334, 1340-41 (2002) (providing that the time for appealing a decision by the RO does not begin to run where VA fails to comply with statutory procedural requirements regarding notification of benefit determinations).  As the February 1981 denial of service connection never became final, there can be no assertion of CUE in the February 1981 decision.  Cf. 38 C.F.R. § 3.105.  

Following the February 1981 letter, the RO denied service connection for schizophrenia in a February 2002 rating decision.  The Veteran never perfected an appeal of the rating decision, and it became final.  38 C.F.R. §§ 20.200, 20.202.  Thus, while it appears that the February 2002 rating decision is the earliest final rating decision for which the Veteran may claim CUE, given the contentions of the Veteran and his representative at the August 2015 hearing, the Board finds that it is appropriate to remand the Veteran's claim for the RO to issue a notification letter that addresses how to substantiate an allegation of CUE.  

The Board finds that the Veteran's request to reopen the instant claim and the issue of CUE are inextricably intertwined because if there is a finding of CUE in an earlier rating decision, the Veteran's request to reopen his claim would be legally moot.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (providing that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, the Board will defer consideration of the Veteran's request to reopen his claim for service connection until the requested development has taken place.  See id. at 183.  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran appropriate notice regarding how to substantiate a claim based on CUE.  The Veteran should be advised that the February 2002 rating decision which denied his claim for schizophrenia was the earliest final denial of the claim.  The Veteran must be afforded a reasonable period of time to submit any additional evidence or argument.  

2.	Thereafter, furnish the Veteran and his representative a Supplemental Statement of the Case that addresses any evidence added to the claims file since the August 2014 Statement of the Case, to include any argument or evidence that is submitted concerning CUE, and afford the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  


